DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Invention I as embodied in claims 1-7 and 8-14 in the reply filed on 08/17/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2021.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacy et al. (US 7,522,659).
Regarding claim 1, Lacy discloses a serial bus re-driver circuit [e.g. fig. 2], comprising: a serial bus terminal [e.g. DATA_N]; an edge detector circuit [e.g. 240(1)/240(2)/…/240(N-1)] comprising: an input terminal [e.g. D of 240(1)] coupled to the serial bus terminal; and an output terminal [e.g. Q of 240(1)/240(2)/…/240(N-1)]; and a booster circuit [e.g. P210(1)/P210(2)…/P210(N)] coupled to the edge detector circuit, and comprising: a leading edge boost pulse generation circuit [e.g. P210(2)…/P210(N)] comprising: an input terminal [e.g. the gate terminal] coupled to the output terminal of the edge detector circuit; and a leading edge boost pulse output terminal [e.g. the drain terminal]; a trailing edge boost pulse generation circuit [e.g. N220(1)/ N 220(2)…/ N 220(N)] coupled to the leading edge boost generation circuit, and comprising: a pulse shortening circuit [e.g. N220(2)/N220(3)/N220(4)/..N220(N)] coupled to the leading edge boost pulse output terminal; a pulse gating circuit [e.g. N220(3)/N220(4)/..N220(N)] coupled to the pulse shortening circuit; and a drive transistor [e.g. N220(1)/N220(2)] coupled to the pulse gating circuit and the serial bus terminal.

8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 7,443,211).
Regarding claim 8, Liu discloses a serial bus re-driver circuit [e.g. fig. 4], comprising: an edge detector circuit [e.g. 14] configured to detect a transition of a serial bus signal [e.g. the output of 12, ViN/ViP]; a booster circuit [e.g. 10a, 10b] coupled to the edge detector circuit, and configured to switch current to the serial bus signal, the booster circuit comprising: a leading edge boost pulse generation circuit [e.g. 10a] configured to switch a first current pulse [see at least waveform figure on the right side] to the serial bus signal at the transition of the serial bus signal; a trailing edge boost pulse generation circuit [e.g. 10b] configured to switch a second current pulse [see at least waveform figure on the right side] to the serial bus signal; wherein the second current pulse is shorter than the first current pulse.
Regarding claim 9, Liu discloses the serial bus re-driver circuit of claim 8, wherein: the first current pulse is initiated and terminated in a first unit interval of the serial bus signal; and the second current pulse is initiated and terminated in a second unit interval of the serial bus signal that follows the first unit interval [see at least waveform figure on the right side].

Regarding claim 10, Liu discloses the serial bus re-driver circuit of claim 9, wherein: the trailing edge booster circuit is configured to switch a third current pulse to the serial bus signal; the third current pulse is shorter than the first current pulse; the third current pulse is initiated and terminated in a third unit interval of the serial bus signal that follows the second unit interval [inherent].
Allowable Subject Matter
s 2-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The amendment filed 12/06/2021 has been addressed in the above rejection sections. In addition, Applicant's arguments have been fully considered but they are not persuasive.
	Regarding claims 1 and 5-7, Applicant argues that “The Examiner, on page 4 of the Instant Office Action, states Lacy teaches an edge detector [e.g. 240(1)/240(2)/.../240(N-1)]. Applicant respectfully disagrees. Lacy teaches a shift register 245 that includes a quantity (N-1) flip flops 240 (designated 240(1) through 240(N) (col. 4, lines 31-33) wherein the shift register 245 (in conjunction with input terminal 201) acts as a USB data distribution circuit that sequentially provides a legacy FS/LS data signal DATAN to each of output stages 250.”
However, it’s well-known that the output of a flip-flop is according to rising/falling edge of the clock signal. Accordingly, a flip-flop is an edge detector because the clock input of a flip-flop detects rising/falling edge of the clock signal.
Regarding claims 8-10, Applicant argues that “The Examiner, on page 6 of the Instant Office Action, states Liu teaches an edge detector to detect a transition of a serial bus signal. The Examiner states that the output, ViN and ViP, of transformation circuit 12 is a serial bus. Applicant respectfully disagrees. Nowhere in Liu is it taught that the output of transformation circuit 12 is a serial bus.” However, ViN/ViP is a serial bus signal because data on VIN/VIP line/bus is transferred in serial.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842